UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6091


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

AKIBA MATTHEWS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00581-CCB-1)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Akiba Matthews, Appellant Pro Se.             Michael Clayton Hanlon,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Akiba Matthews seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.      The order is not appealable unless a circuit justice or

judge     issues       a    certificate          of     appealability.         28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent       “a    substantial          showing      of     the   denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating            that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El       v.    Cockrell,     537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Matthews has not made the requisite showing.                             Accordingly,

we    deny     the    motion    for     a    certificate        of    appealability        and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions          are   adequately      presented     in    the



                                                  2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3